Citation Nr: 0201769	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  01-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability. 


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from April 1964 to 
June 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO).  In December 2001, the veteran testified at a Board 
hearing at the RO.


FINDINGS OF FACT

1.  In September 1967, the RO denied service connection for 
congenital abnormalities of the lumbosacral and thoracic 
spine; although the veteran was informed of the decision and 
of his appellate rights, he did not complete his appeal of 
that determination within the applicable time period.

2.  The evidence added to the record since the September 1967 
decision is either cumulative or does not bear directly and 
substantially upon the specific matter under consideration; 
thus, it does not provide a new factual basis on which to 
reopen the veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1967 decision denying service connection 
for congenital abnormalities of the lumbosacral and thoracic 
spine is final.  38 U.S.C.A. § 7105 (West 1991) (formerly 38 
U.S.C.A. § 4005(b) (1964)); 38 C.F.R. § 20.1103 (2001) 
(formerly 38 C.F.R. § 3.104(a) (1967)).

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for a 
back disability.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VA is required to review for its newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In this appeal, the veteran was informed of the 
last final disallowance of the claim for service connection 
for a back disability in September 1967.  Thus, the Board 
must review, in light of the applicable law and the Court 
cases regarding finality, the additional evidence submitted 
since that determination.  In order to do so, the Board will 
separately describe the evidence, which was of record at that 
time, and the evidence presented subsequently.  The prior 
evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In Evans, 9 Vet. App. 273, 284 (1996), the Court indicated 
that the newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to prove each element that was a specified basis for the 
last disallowance.  See also Hickson v. West, 12 Vet. App. 
247, 251 (1999).

Here, it is noted that regulations in 38 C.F.R. Part 3 were 
recently amended to implement the provisions of Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The amendments pertaining to new and 
material evidence, however, are only applicable to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  See Duty to Assist, 66 Fed. Reg. 45620, 45630 
(August 29, 2001).  Thus, the amended criteria are 
inapplicable in this case.

The old evidence

The veteran's service medical records show that at the time 
of his April 1964 military enlistment medical examination, 
his spine was normal on clinical evaluation.  In-service 
medical records show that in October 1964, he was 
hospitalized after experiencing sudden left-sided low back 
pain as he lifted a barbell.  On admission, he denied a 
history of back pain or injury.  During hospitalization, X-
rays of the spine revealed a congenital fusion of T12, L-1 
vertebrae with anterior wedging, which was thought to be 
unrelated to the veteran's symptoms.  Otherwise, the X-ray 
was normal.  The diagnosis on hospital discharge was acute 
strain of the lumbosacral region, which was noted to have 
been incurred in the line of duty.  Also diagnosed was 
congenital abnormality of the joint, fusion of T12/L1 
vertebrae with anterior wedging, asymptomatic.  The condition 
was noted to have existed prior to service.  

In April 1965, the veteran was again hospitalized in 
connection with his back symptoms.  On admission, it was 
noted that he had intermittent back pain for the past six 
months and an acute exacerbation of back pain following a 
wrestling injury five days prior.  Numerous X-rays of the 
thoracic and lumbar spine revealed hemivertebra of T6, left; 
malsegmentation of the lower thoracic spine; blocked 
vertebrae T10 through T12; transitional vertebra lumbosacral 
junction with a spondylolysis on the left; and pseudarthrosis 
of the right pars interarticularis region.  There was also 
evidence of spina bifida occulta at the lumbosacral area.  A 
civilian orthopedic consultant indicated that he felt that 
the kyphosis of the lower thoracic spine and the wedge type 
vertebra along with the abnormality of the lumbosacral area 
suggested a diagnosis of congenital anomalies.  As to the 
veteran's prognosis, it was noted that he had had a condition 
of multiple congenital anomalies of the thoracic and lumbar 
spine which had been symptomatic for six months prior to 
admission.  It was felt that the condition may cause the 
veteran to have periodic back pain in the future.  The 
diagnoses were congenital abnormalities of the lumbosacral 
and thoracic spine.  It was noted that this condition had 
been categorized as existing prior to entrance on active 
duty.  Based on this condition, the veteran was medically 
discharged from service.  At his June 1965 military 
separation medical examination, it was noted that the veteran 
had recurrent back pain due to multiple congenital 
abnormalities of the thoracic and lumbar spine.  

Following his separation from service, in July 1967, the 
veteran submitted an application for VA compensation 
benefits.  By September 1967 decision, the RO denied service 
connection for congenital abnormalities of the lumbosacral 
and thoracic spine.  It its decision, the RO noted that the 
veteran's back disability was a congenital condition which 
had existed prior to service and was not shown to have been 
aggravated thereby.  See 38 C.F.R. § 3.303(c), 4.9 (2001) 
(congenital or developmental defects are not diseases or 
injuries for the purpose of service connection).  It was 
further noted that although records showed that he had 
sustained an acute lumbosacral strain in service, there was 
no current evidence of that disability.  

By September 1967 letter, the RO advised the veteran that his 
claim had been denied.  The following month, he filed a 
Notice of Disagreement and in November 1967, the RO issued a 
Statement of the Case.  However, the veteran did not submit a 
substantive appeal within the applicable time period; thus 
the RO decision is final.  

The additional evidence

In a September 2000 statement, the veteran requested a 
reopening of his claim of service connection for a back 
disability, stating that his condition had worsened.  

In support of his claim, the RO obtained VA clinical records, 
dated from July 1998 to December 2000.  In pertinent part, 
the records show that in February 2000, the veteran sought 
treatment for severe back pain for the past five days.  He 
indicated that he had a history of back problems but did not 
know what brought about his current exacerbation.  The 
diagnosis was low back pain.  X-ray examination in April 2000 
revealed scoliosis of the thoracic and lumbar spine, a 
transitional lumbosacral junction with lumbarization of S1 
with developmental anomalies at S1, S2, and L5.  There were 
also developmental abnormalities at T11, T12, and L1, and 
fusion anteriorly with no significant disc space.  There was 
degenerative scoliosis of the facet joints at multiple levels 
most marked at the transitional lumbosacral lesion.  There 
was no acute fracture seen.  In October 2000, he indicated 
that his back pain continued.  The assessment was limiting 
back symptoms in active male with developmental/degenerative 
changes on back films.  A magnetic resonance imaging study in 
December 2000 showed pronounced spinal deformity at the level 
of the lower thoracic spine.  It appeared there was fusion of 
T10-T12 vertebral bodies with a pronounced gibbus at that 
level.  Also noted was significant central canal stenosis in 
the lumbar spine at L2-3 and L3-4, with multifocal lateral 
recess and foraminal stenoses as well.  

On December 2000 VA medical examination, the veteran reported 
that he had progressive low back pain since injuring his back 
in service during a wrestling tournament.  He indicated that, 
following his discharge from service, he became a body 
builder and personal trainer; he indicated that he had to 
quit his job as a personal trainer due to back pain.  The 
impression was degenerative joint disease of the lumbar 
spine.  

In December 2001, the veteran testified at a Board hearing at 
the RO that prior to his military service, he had no back 
problems.  He also described the circumstances of his in-
service back injury, which he indicated had occurred during a 
wrestling tournament.  He indicated that after service he had 
managed his back pain by building up his abdominal muscles.  
He indicated that his back had recently become much worse and 
he began to take medication for pain, which had not helped.  
At the hearing, he submitted a statement from one of his 
former clients, indicating that in the seven years she had 
known the veteran, he had often had severe back pain.  

Analysis

As noted above, the evidence received since the September 
1967 decision includes VA clinical records, a VA medical 
examination report, statements from the veteran, including 
his December 2001 hearing testimony, and a statement from a 
former client.  

The additional medical evidence submitted since the September 
1967 rating decision reflects treatment for low back pain and 
notations of various congenital abnormalities of the spine.  
Since the evidence that was before the RO in September 1967 
suggested these same facts, the Board must determine that 
this evidence is merely cumulative of evidence that was 
previously considered by the RO.  Thus, these items of 
medical evidence are not "new" evidence within the meaning 
of 38 C.F.R. § 3.156(a) and they do not provide a basis for a 
reopening of his claim.

With respect to the statements from the veteran and his 
former client, the Board likewise must find that they are not 
new and material evidence because they are cumulative or 
reiterative of other evidence previously considered by the RO 
at the time of the prior decision.  At the time of the 
September 1967 decision, the evidence showed that the veteran 
was treated for low back pain in service following a 
wrestling injury and he continued to have back pain 
thereafter.  The current assertions contain essentially the 
same information as evidence which was considered previously.  
Thus, such evidence is not new.  See Reid v. Derwinski, 
2 Vet. App. 312 (1992).

In sum, the evidence submitted since the September 1967 
decision, when viewed in conjunction with all other evidence 
of record, is cumulative and not probative of the issue at 
hand, namely, whether the veteran's preexisting congenital 
back condition was aggravated by service, and whether a 
relationship exists between in-service back symptoms and his 
current back disability.  Thus, this evidence is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim of service 
connection for a back disability.  38 U.S.C.A. § 5108.

In reaching this decision, the Board has considered that VCAA 
was enacted recently, providing new statutory requirements 
regarding notice to VA claimants and their representatives, 
as well as specified duties to assist VA claimants in the 
development of claims.  VA has issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a))  
On review of the claims file, the Board finds that all 
required notice and development action specified in the new 
statute and its implementing regulations have been met. 

The record reveals that the RO has obtained the veteran's 
service medical records, as well as all potentially relevant 
information and documents specifically identified by him.  He 
was also afforded VA medical examination in December 2000.  
The record also shows that he has been advised of the 
evidence of record, the evidence needed to substantiate his 
claim, and applicable legal provisions, via October and 
November 2000 letters from the RO, the February 2001 rating 
decision, the May 2001 Statements of the Case, as well as at 
the December 2001 Board hearing.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The Board therefore concludes 
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of service connection for a back disability, 
the appeal is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

